NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

MACKEL D. WALKER,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D19-501
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 18, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Nancy Moate Ley,
Judge.



PER CURIAM.

             Affirmed.



NORTHCUTT, VILLANTI, and LaROSE, JJ., Concur.